DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 2, 3, the term “low” in these lines lacks basis for comparison.
Claim 4, lines 2, 3, the term “low” in these lines lacks basis for comparison.
Claim 5, line 3, delete “32”.
Claim 6, line 3, delete “32”.
Claim 11, line 3, the terms “high” and “low” lack basis for comparison.
Claim 12, line 3, the terms “high” and “low” lack basis for comparison.
Claim 13, line 6, the term “load-dock” should be “load-lock”.
Claim 13, line 11, “claim 1” should be replace with all the limitations set forth in claim 1 to make the claim clear.
Claim 14, line 6, the term “load-dock” should be “load-lock”.

Claim 16, lines 2, the terms “high” and “low” lack basis for comparison.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seino et al. (U.S. PGPUB. 2014/0353149 A1) in view of Gomi et al. (U.S. PGPUB. 2016/0032446 A1), Patel et al. (U.S. Pat. 10,648,069) and Bringmann et al. (U.S. Pat. 4,715,319).

INDEPENDENT CLAIM 1:
	Regarding claim 1, Seino et al. teach an oxidation processing module comprising: a stage on which a substrate having a metal film is mounted; a head unit having a facing surface disposed to face an upper surface of the stage and an oxidizing gas supply unit configured to supply oxidizing gas for oxidizing the metal film toward a gap between the facing surface and the upper surface of the stage.  (Paragraphs 0114, 0080-0100 - [0114] After the Mg layer is formed on the substrate, the substrate is loaded into an oxidation device 508 and is oxidized to form the tunnel barrier layer.)

    PNG
    media_image1.png
    684
    761
    media_image1.png
    Greyscale


	Regarding a cooling mechanism configured to cool the stage to cool the substrate mounted on the stage to a temperature of 25°C or lower (Claim 1), Gomi et al. teach providing a cooling mechanism for the substrate stage for an oxidizing chamber in addition to the already present heater in the substrate stage.  (Gomi et al. Paragraph 0017)  Patel et al. teach cooling the substrate or heating the substrate in a range of -223 degrees C to 900 degrees C to form a MgO film by oxidizing the Mg metal film already on the substrate.  (See Patel et al. Abstract)  
	Therefore, it would be obvious to modify Seino et al. by adding a cooling mechanism to the stage as taught by Gomi et al. and to have controlled the temperature of the substrate in a range of to -223 degrees C to 900 degrees C by utilizing cooling or heating as taught by Patel et al.
	Regarding a rotation driving unit configured to rotate the head unit about a rotation axis intersecting with the upper surface of the stage (Claim 1), Bringmann et al. teach a rotation driving unit configured to rotate a head unit about a rotation axis intersecting with the upper surface of the stage to provide gas to the space.  (Fig. 2; Column 5 lines 39-68; Column 6 lines 1-14)

    PNG
    media_image2.png
    593
    696
    media_image2.png
    Greyscale

DEPENDENT CLAIM 2:
The difference not yet discussed is wherein the oxidizing gas supply unit includes one or more gas injection holes that are arranged at a region at which the oxidizing gas supplied from the gas injection holes is capable of scanning the entire surface of the substrate mounted on the stage while rotating the head unit.
The combination of Gomi et al.’s oxidizing gas supply unit and Bringmann et al. teach this limitation.
DEPENDENT CLAIM 7:
	The difference not yet discussed is wherein the stage has an electrode forming an electrostatic chuck to hold the substrate.

DEPENDENT CLAIM 8:
	The difference not yet discussed is wherein the stage has an electrode forming an electrostatic chuck to hold the substrate.
Regarding claim 8, Gomi et al. teach wherein the stage has an electrode forming an electrostatic chuck to hold the substrate.  (Paragraph 0017)
DEPENDENT CLAIM 9:
	The difference not yet discussed is wherein the stage has therein a heater configured to control a temperature of the substrate.
	Regarding claim 9, Seino et al. teach the stage has therein a heater configured to control a temperature of the substrate.  (Paragraph 0082)
DEPENDENT CLAIM 10:
	The difference not yet discussed is wherein the stage has therein a heater configured to control a temperature of the substrate.
Regarding claim 10, Seino et al. teach the stage has therein a heater configured to control a temperature of the substrate.  (Paragraph 0082)
DEPENDENT CLAIM 11:
	The difference not yet discussed is wherein the stage is disposed in a processing module including a pressure control mechanism configured to control an internal pressure of the processing module to a vacuum atmosphere of high vacuum to medium vacuum.
	Regarding claim 11, Seino et al. teach wherein the stage is disposed in a processing module including a pressure control mechanism configured to control an internal pressure of the 
DEPENDENT CLAIM 12:
The difference not yet discussed is wherein the stage is disposed in a processing module including a pressure control mechanism configured to control an internal pressure of the processing module to a vacuum atmosphere of high vacuum to medium vacuum.
	Regarding claim 12, Seino et al. teach wherein the stage is disposed in a processing module including a pressure control mechanism configured to control an internal pressure of the processing module to a vacuum atmosphere of high vacuum to medium vacuum.  (Paragraph 0081 – vacuum pump 802)
INDEPENDENT CLAIM 13:
	Regarding claim 13, Seino et al. teach a substrate processing system comprising: a load port configured to mount a substrate transfer container to load and unload a target substrate to and from the substrate transfer container under an atmospheric pressure atmosphere; a transfer module configured to transfer the substrate under a vacuum atmosphere; a load-lock module disposed between the load port and the transfer module to switch a substrate transferring atmosphere between the atmospheric pressure atmosphere and the vacuum atmosphere; one or more film forming modules connected to the transfer module through a gate valve and configured to form a metal film on the target substrate by sputtering; and an oxidation processing module.  (Paragraphs 0029-0041; Fig. 1-6)
	The difference between Seino et al. and claim 1 is that the oxidation processing module described in claim 1 that is connected to the transfer module through a gate valve is not discussed.

INDEPENDENT CLAIM 14:
	Regarding claim 14, Seino et al. teach a substrate processing system comprising: a load port configured to mount a substrate transfer container to load and unload a target substrate to and from the substrate transfer container under an atmospheric pressure atmosphere; a transfer module configured to transfer the substrate under a vacuum atmosphere; a load-lock module disposed between the load port and the transfer module to switch a substrate transferring atmosphere between the atmospheric pressure atmosphere and the vacuum atmosphere; one or more film forming modules connected to the transfer module through a gate valve and configured to form a metal film on the target substrate by sputtering; and an oxidation processing module.  (Paragraphs 0029-0041; Fig. 1-6)
	The difference between Seino et al. and claim 14 is that the oxidation processing module described in claim 2 that is connected to the transfer module through a gate valve is not discussed.
Regarding the oxidation processing module described in claim 1 that is connected to the transfer module through a gate valve (Claim 14), Seino et al. in combination with Gomi et al., Patel et al. and Bringmann et al. as discussed above teach this claimed limitation.
	The motivation for utilizing the features of Gomi et al. is that it allows for providing temperature control and substrate support.  (Paragraph 0017)
	The motivation for utilizing the features of Patel et al. is that it allows for forming an oxide monolayer.  (See Abstract)

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Seino et al. with the teachings of Gomi et al., Patel et al. and Bringmann et al. because it allows for providing temperature control, forming an oxide monolayer and for uniformly distributing gases.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seino et al. in view of Gomi et al., Patel et al. and Bringmann et al. as applied to claims 1, 2, 7-14 above, and further in view of Nagamune (U.S. PGPUB. 2007/0234751 A1).
DEPENDENT CLAIMS 3, 4:
	The difference not yet discussed is wherein the cooling mechanism includes a chiller having a low-temperature component that absorbs heat and a thermally conductive member disposed between the stage and the low-temperature component to cool the stage by thermal conduction.
	Regarding claims 3, 4, Nagamune teach wherein the cooling mechanism includes a chiller having a low-temperature component that absorbs heat and a thermally conductive member disposed between the stage and the low-temperature component to cool the stage by thermal conduction.  (Fig. 1, 2; Paragraphs 0011, 0012, 0014, 0028, 0032, 0037, 0042)
DEPENDENT CLAIMS 5, 6:
The difference not yet discussed wherein the thermally conductive member is a support member configured to support the stage from a bottom surface of the stage.

The motivation for utilizing the features of Nagamune is that it allows for cooling the substrates.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Nagamune because it allows for cooling substrates.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seino et al. (U.S. PGPUB. 2014/0353149 A1) in view of Patel et al. (U.S. Pat. 10,648,069) and Bringmann et al. (U.S. Pat. 4,715,319).
INDEPENDENT CLAIM 15:
	Regarding claim 15, Seino et al. teach an oxidation processing method comprising mounting a substrate having a metal film on a stage; using a head unit having a facing surface disposed to face an upper surface of the stage and an oxidizing gas supply unit configured to supply oxidizing gas, oxidizing the metal film by supplying the oxidizing gas to a gap between the facing surface and the upper surface of the stage.  (Paragraphs 0114, 0080-0100 - [0114] After the Mg layer is formed on the substrate, the substrate is loaded into an oxidation device 508 and is oxidized to form the tunnel barrier layer.)
	The difference between Seino et al. and claim 15 is that cooling the stage to cool the substrate mounted on the stage to a temperature of 25 degrees C or lower and rotating the head unit about a rotation axis intersecting with the upper surface of the stage.
	Patel et al. teach controlling temperature to between -223 degrees C to 900 degrees C to oxidize the Mg metal film.  -223 degrees C is cooling at 25 degrees C or lower.  (See Abstract)
	Bringmann teach rotating the head unit about a rotation axis intersecting with the upper surface of the stage.  (Fig. 2; Column 5 lines 39-68; Column 6 lines 1-14)

    PNG
    media_image2.png
    593
    696
    media_image2.png
    Greyscale

DEPENDENT CLAIM 16:
	Seino et al. teach wherein the oxidizing of the metal film is performed under a vacuum atmosphere of high vacuum to medium vacuum.  (Paragraph 0081)
DEPENDENT CLAIMS 17, 18:
	Seino et al. teach forming the metal film on the substrate before the substrate is mounted on the stage.  (Paragraphs 0114, 0080-0100 - [0114] After the Mg layer is formed on the substrate, the substrate is loaded into an oxidation device 508 and is oxidized to form the tunnel barrier layer.)
The motivation for utilizing the features of Patel et al. is that it allows for forming an oxide monolayer.  (See Abstract)
The motivation for utilizing the features of Bringmann et al. is that it allows for uniformly distributing gases.  (Column 4 line 56)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Seino et al. by utilizing the features of Patel et al. and Bringmann et al. because it allows for forming an oxide monolayer and for uniformly distributing gases.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
January 14, 2022